DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

About the Claims & Official Notice
The Amendment received 2/24/2022 has been entered and carefully considered; claims 1-19 and 21 are pending in the application.

As best understood by the examiner, the amended claimed invention now appears be directed to recite more broader concept of general controlling of computer storage media with having bandwidth constraint (i.e., ALL known systems have such constraint); therefore, the clear metes and bounds appear to be somewhat obscured by the newly presented amendment, when the claims are interpreted in light of the supporting specification.

The examiner also notes that the limitations of the dependent claims 2-18 are directed to different features that are well-known, commonly known & practiced in the art of storage/media systems controls (i.e., the field/endeavor of the claimed system as well as the prior art of record); as evidence by the support of the prior art of records & the US Patent Database system.  Furthermore, many of the dependent claims (i.e., claims 4, 6, 10-13, 15-17) are directed to a commonly/well known techniques of disk/media control systems that are not necessarily directed to the claim 1 system (i.e., 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 & 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, it is unclear, unstated & unsupported as to how/whether the “maximum data transfer rate” is dynamically control the storage media to be in active state.  In addition, it is unclear & unstated as to how/whether the maximum data transfer rate functionally interrelated/interconnected with the other claimed limitations to provide to provide how many media is to be active; furthermore, it is unclear & unstated as to whether the claimed system actually utilize the “represented maximum data transfer” for dynamically & selectively control to put the storage media in an active state. The intended meanings of “constraint” & “maximum” are unclear (e.g., appears to be contradictive to each other) from the context of the claimed invention & in view of the support of the specification.  As be understood, by the examiner, from the specification [0037]-“bandwidth constraint need not be considered explicitly when determining which HDDs can be active”; therefore, it is unclear as to how the recited claimed invention supports the “maximum data transfer rate for the … media in the active” (i.e., let’s say the bandwidth constraint = 10; consequently, it appears that activating media less than 10 is not “dynamically control[ling]”, it is statically controlling media. This is because, if you activate more than 10, the system will crash or malfunction). In other words, operating any known systems with limited constraint is more like following law of nature or science, since ALL known systems has or operates with some sort of bandwidth constraints.
 
As for claims 19 and 21, due to the similarly between the claims 1 and 19 & 21, the above discussed indefiniteness of the claim 1 are similarly applied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-19 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over  Tamilarasan et a. (US 8.595,535 B1) in view of El-Batal et al. (US 2010/0103785).
The examiner relies on the entire teachings of the Tamilarasan & El-Batal references & the Official Notice teachings for this rejection.
In figures 2, 6 & 7 and the accompanying description of Tamilarasan reference teaches the limitations of the claimed invention; moreover, the El-Batal reference teaches the claimed limitations, as follows:
Claims 1-19 & 21			Tamilarasan teachings
El-Batal Teachings
1. (Currently Amended) An electronic storage system comprising: 
Features of figures 1-2 system
Teachings of figure 1, system (10)
a plurality of computer storage media, each of the plurality of computer storage media having an active state and a non active state;
Features of figure 2, (129 & 139)
Teachings of par. 24, “(1)…drive is spun down”…(2)…idle, and (3)…active”
a control mechanism arranged to; 
Figures 2-6, SPE (110/420)
Teachings of figure 1, (18 & 14)


Inherent/obvious features of columns 3 (lines 1-26) & 15 (line 48) -18 (line 32), more specifically the “performance characteristic(s)”-“attributes” (lines 11-59 of column 17)  & also “FC drives having different RPM characteristics” & further teaches “a largest number of attributes which match (or substantially match within predetermined limits/thresholds) those of the source tier” (column 17, lines 55-59). In addition, power bandwidth based on data transfer rate is well-known and commonly practiced in the art.  See the official notice.
Teachings of par. 25, “peak performance may be determined”
dynamically control how many of the plurality of computer storage media are in an active state based at least on one a bandwidth constraint that represents a maximum data transfer rate for the plurality of computer storage media in the active sate: and
Features of Col. 15-16, lines 16-68
Teachings of Par. 20, “(Controller), 18, may select the operating parameters for the various disk drives in disk array system 12 in accordance with the function of the disk array system and power-saving measures suitable for a particular array management application”; Par. 25, “Additionally, the controller may track overall array performance by IOs/s and or gigabytes/s.  From such data, the interval of peak performance may be determined”; Par. 12, “to determine the effects of exercising power-saving measures such as spinning down inactive drives”; and Par. 16, “to provide…maximum numbers.  More accurate values may be obtained by direct measures of the power consumption under the conditions of interest under conditions such as spun-down, spun-up-idle or spun-up-active”
select one or more of the plurality of computer storage media to be in the active state based at least on the bandwidth constraint.
Features of Col. 15-16, lines 16-68
Teachings of Par. 20, “(Controller), 18, may select the operating parameters for the various disk drives in disk array system 12 in accordance with the function of the disk array system and power-saving measures suitable for a particular array management application”; Par. 25, “Additionally, the controller may track overall array performance by IOs/s and or gigabytes/s.  From such data, the interval of peak performance may be determined”; Par. 12, “to determine the effects of exercising power-saving measures such as spinning down inactive drives”; and Par. 16, “to provide…maximum numbers.  More accurate values may be obtained by direct measures of 

2. (Original) The electronic storage system according to claim 1, wherein a total data transfer rate of the plurality of computer storage media in the active state is below the bandwidth constraint.
Inherent/obvious features of columns 3 (lines 1-26) & 15 (line 48) -18 (line 32), more specifically the “performance characteristic(s)”-“attributes” (lines 11-59 of column 17)  & also “FC drives having different RPM characteristics” & further teaches “a largest number of attributes which match (or substantially match within predetermined limits/thresholds) those of the source tier” (column 17, lines 55-59). In addition, power bandwidth based on data transfer rate is well-known and commonly practiced in the art.  See the official notice.
Teachings of par. 25, “peak performance may be determined”

3. (Currently Amended) The electronic storage system according to claim 1, wherein the plurality of computer storage media have a maximum bandwidth and wherein the control mechanism is arranged to dynamically control which of the plurality of computer storage media are in an active state using the maximum bandwidth of at least one of the one or more the plurality of computer storage media having a maximum bandwidth in the active state.
Features of figures 2, 6 & 7 & Cols. 15-16, lines 16-68
Teachings of Par. 20, “(Controller), 18, may select the operating parameters for the various disk drives in disk array system 12 in accordance with the function of the disk array system and power-saving measures suitable for a particular array management application”; Par. 25, “Additionally, the controller may track overall array performance by IOs/s and or gigabytes/s.  From such data, the interval of peak performance may be determined”; Par. 12, “to determine the effects of exercising power-saving measures such as spinning down inactive drives”; and Par. 16, “to provide…maximum numbers.  More accurate values may be obtained by direct measures of the power consumption under the conditions of interest under conditions such as spun-down, spun-up-idle or spun-up-active”

4. (Original) The electronic storage system according to claim 1, further comprising an interconnect fabric connecting the plurality of computer storage media and a server, the interconnect fabric comprising a plurality of SATA controllers and PCIe switches, wherein each of the plurality of computer storage media is connected to the server via a 
Obvious features of figures 2, 6 & 7 & Cols. 15-16, lines 16-68 and/or Official Notice

5. (Currently Amended) The electronic storage system according to claim 1, further comprising  a power supply system capable of providing sufficient power for only a subset of the plurality of computer storage media to be in an active state concurrently;
Obvious features of figures 2, 6 & 7 & Cols. 15-16, lines 16-68 and/or Official Notice
a cooling system provisioned to provide sufficient cooling when operating for only a subset of the plurality of computer storage media to be in an active state concurrently.
Obvious features of figures 2, 6 & 7 & Cols. 15-16, lines 16-68 and/or Official Notice

6. (Original) The electronic storage system according to claim 1, further comprising a server comprising a data store arranged to store a ‘no access’ flag associated with each of the plurality of computer storage media and when set, a ‘no access’ flag causes all IO requests on a computer storage media to fail.
Obvious features of figures 2, 6 & 7 & Cols. 15-16, lines 16-68 and/or Official Notice

7. (Original) The electronic storage system according to claim 1, wherein at least one of the plurality of computer storage media includes a spinning disk in an active state.
Obvious features of figures 2, 6 & 7 & Cols. 15-16, lines 16-68 and/or Official Notice

8. (Currently Amended) The electronic storage system according to claim 1, further comprising: a power supply system having a power constraint that is capable of providing sufficient power for only a second subset of the plurality of computer storage media to be in an active state concurrently; and
Obvious features of figures 2, 6 & 7 & Cols. 15-16, lines 16-68 and/or Official Notice

wherein selecting the one or more of the plurality of computer storage media to be in the active state is also based on the power constraint.
Obvious features of figures 2, 6 & 7 & Cols. 15-16, lines 16-68 and/or Official Notice

9. (Currently Amended) The electronic storage system according to claim 1, wherein a portion of the plurality of computer storage media being arranged logically into groups, each group comprising a plurality of computer storage media capable of being in an active state concurrently.
Obvious features of figures 2, 6 & 7 & Cols. 15-16, lines 16-68 and/or Official Notice

10. (Currently Amended ) The electronic storage system according to claim 9 further comprising a server comprising a scheduler arranged to: receive a burst of data to be written to the electronic storage system divided into portions; add error correction data to each portion; and write each portion to computer storage media from a single group.
Obvious features of figures 2, 6 & 7 & Cols. 15-16, lines 16-68 and/or Official Notice

11. (Currently Amended) The electronic storage system according to claim 9, wherein each portion is divided into a plurality of stripes and each stripe is divided into a plurality of blocks, and wherein adding error correction to each portion comprises: adding one or more blocks comprising redundancy information to each stripe and wherein writing each portion to computer storage media from a single group comprises: for each stripe, writing one block from the stripe to a different one of the computer storage media from the single group.
Obvious features of figures 2, 6 & 7 & Cols. 15-16, lines 16-68 and/or Official Notice

12. (Original) The electronic storage system according to claim 11, wherein for each stripe, writing one block from the stripe to a different one of the computer storage media from the single group comprises: assembling a sequence of blocks comprising one block from each stripe; and writing each sequence of blocks to a separate computer storage media from the single group.
Obvious features of figures 2, 6 & 7 & Cols. 15-16, lines 16-68 and/or Official Notice

13. (Original) The electronic storage system according to claim 1, further comprising a server comprising a scheduler arranged to: reorder a plurality of operations into sets of operations operating on the same group of computer storage media, the operations comprising one or more of read, write and delete operations; and schedule sets of operations in an order which maximizes throughput of the electronic storage system.
Obvious features of figures 2, 6 & 7 & Cols. 15-16, lines 16-68 and/or Official Notice

14. (Currently Amended) The electronic storage system according to claim 1 further comprising: a cooling system having a cooling constraint that is capable of providing sufficient cooling when operating for only a third subset of the plurality of computer storage media to be in an active state concurrently; and
Obvious features of figures 2, 6 & 7 & Cols. 15-16, lines 16-68 and/or Official Notice

wherein selecting the one or more of the plurality of computer storage media to be in the active state is also based on the cooling constraint.
Obvious features of figures 2, 6 & 7 & Cols. 15-16, lines 16-68 and/or Official Notice

15. (Original) The electronic storage system according to claim 13, wherein the scheduler is arranged to perform reordering on a subset of operations in a queue of operations, wherein the subset of operations is defined by a window and wherein the window has a length specified in terms of a number of operations or a period of time.
Obvious features of figures 2, 6 & 7 & Cols. 15-16, lines 16-68 and/or Official Notice

16.(Original) The electronic storage system according to claim 13, wherein the scheduler is arranged to schedule sets of operations in an order which minimizes switching between groups of computer storage media.
Obvious features of figures 2, 6 & 7 & Cols. 15-16, lines 16-68 and/or Official Notice
17.(Original) The electronic storage system according to claim 1, further comprising a server comprising a scheduler arranged to: receive a burst of data to be written to the electronic storage system divided into portions; divide each portion into a plurality of segments; add one or more error correction segments; and write each segment to a different computer storage media from a single group.
Features of official notice in the art

18. (Original) The electronic storage system according to claim 1, wherein each computer storage media belongs to a cooling domain and a power domain, a cooling domain comprising computer storage media linked by a cooling constraint and a power domain comprising computer storage media linked by a power constraint, the cooling constraint corresponding to characteristics of the cooling system and the power constraint corresponding to characteristics of the power supply system, the electronic storage system further comprising a server comprising a scheduler arranged to: identify a subset of the computer storage media storing data corresponding to a read request;
Obvious features of figures 2, 6 & 7 & Cols. 15-16, lines 16-68 and/or Official Notice
determine a migration path from a current configuration comprising those computer storage media in an active state to a target configuration comprising the  identified subset of computer storage media in active state via a plurality of intermediate configurations, wherein each configuration satisfies all power and cooling constraints; and
Obvious features of figures 2, 6 & 7 & Cols. 15-16, lines 16-68 and/or Official Notice
migrating the current configuration of the electronic storage system to the target configuration via the plurality of intermediate configurations.
Obvious features of figures 2, 6 & 7 & Cols. 15-16, lines 16-68 and/or Official Notice

19. (Currently Amended) A method of operating an electronic storage system comprising a plurality of computer storage media, each group comprising:
Features of figures 1-2, (129 & 139)

Features of figure 2, (129 & 139)
Teachings of par. 24, “(1)…drive is spun down”…(2)…idle, and (3)…active”

defines maximum data transfer rate
Inherent/obvious features of columns 3 (lines 1-26) & 15 (line 48) -18 (line 32), more specifically the “performance characteristic(s)”-“attributes” (lines 11-59 of column 17)  & also “FC drives having different RPM characteristics” & further teaches “a largest number of attributes which match (or substantially match within predetermined limits/thresholds) those of the source tier” (column 17, lines 55-59). In addition, power bandwidth based on data transfer rate is well-known and commonly practiced in the art.  See the official notice.
Teachings of par. 25, “peak performance may be determined”

controlling how many of computer storage media are in an active state based at least on a bandwidth constraint that represents a maximum data transfer rate for the plurality of computer storage media in the active sate: and
Features of Col. 15-16, lines 16-68
Teachings of Par. 20, “(Controller), 18, may select the operating parameters for the various disk drives in disk array system 12 in accordance with the function of the disk array system and power-saving measures suitable for a particular array management application”; Par. 25, “Additionally, the controller may track overall array performance by IOs/s and or gigabytes/s.  From such data, the interval of peak performance may be determined”; Par. 12, “to determine the effects of exercising power-saving measures such as spinning down inactive drives”; and Par. 16, “to provide…maximum numbers.  More accurate values may be obtained by direct measures of the power consumption under the conditions of interest under conditions such as spun-down, spun-up-idle or spun-up-active”
selecting one or more of the plurality of computer storage media to be in the active state based at least one the bandwidth constraint.
Features of Col. 15-16, lines 16-68
Teachings of Par. 20, “(Controller), 18, may select the operating parameters for the various disk drives in disk array system 12 in accordance with the function of the disk array system and power-saving measures suitable for a particular array management application”; Par. 25, “Additionally, the controller 

21. (New) One or more computer-readable storage media comprising computer-executable instructions for operating an electronic storage system comprising a plurality of computer storage media, each of the plurality of computer storage media having an active state and a non-active state, wherein execution of the computer-executable instructions cause one or more processors to perform operations comprising:
Features of figures 2, 6 & 7 & Cols. 15-16, lines 16-68
Teachings of par. 24, “(1)…drive is spun down”…(2)…idle, and (3)…active”
defines maximum data transfer rate
Inherent/obvious features of columns 3 (lines 1-26) & 15 (line 48) -18 (line 32), more specifically the “performance characteristic(s)”-“attributes” (lines 11-59 of column 17)  & also “FC drives having different RPM characteristics” & further teaches “a largest number of attributes which match (or substantially match within predetermined limits/thresholds) those of the source tier” (column 17, lines 55-59). In addition, power bandwidth based on data transfer rate is well-known and commonly practiced in the art.  See the official notice.
Teachings of par. 25, “peak performance may be determined”
controlling how many of the plurality of computer storage media are in an active state based at least on a bandwidth constraint that defines a maximum data transfer rate for a total number of the plurality of computer storage media that are in the active state; and 
Features of figures 2, 6 & 7 & Cols. 15-16, lines 16-68
Teachings of Par. 20, “(Controller), 18, may select the operating parameters for the various disk drives in disk array system 12 in accordance with the function of the disk array system and power-saving measures suitable for a particular array management application”; Par. 25, “Additionally, the controller may track overall array performance by IOs/s and or gigabytes/s.  From such data, the interval of peak performance may be determined”; Par. 12, “to determine the effects of exercising power-saving measures such as spinning down 

selecting one or more of the plurality of computer storage media to be in the active state based at least one the bandwidth constraint.
Features of figures 2, 6 & 7 & Cols. 15-16, lines 16-68
Teachings of Par. 20, “(Controller), 18, may select the operating parameters for the various disk drives in disk array system 12 in accordance with the function of the disk array system and power-saving measures suitable for a particular array management application”; Par. 25, “Additionally, the controller may track overall array performance by IOs/s and or gigabytes/s.  From such data, the interval of peak performance may be determined”; Par. 12, “to determine the effects of exercising power-saving measures such as spinning down inactive drives”; and Par. 16, “to provide…maximum numbers.  More accurate values may be obtained by direct measures of the power consumption under the conditions of interest under conditions such as spun-down, spun-up-idle or spun-up-active”

As for independent claims 1, 19 & 21, the Tamilarasan teaches the functionally equivalent teachings of the recited claimed invention (i.e., controlling active & inactive states of storage media based on a “bandwidth constraint” & “power consumption matrics”), as can be seen from the teachings of the Tamilarasan reference discussed above; the Tamilarasan reference does not expressly discloses/mentions the claimed recitation regarding how many storage media are in an active state.  However, such not expressly disclosed limitations of the claimed invention is well-known in the art; as evidence, the El-Batal reference teaches exercising power saving measures to spinning down inactive, rather than active, drives (i.e., control by how many are in inactive is functionally equivalent to the claimed how many are activesince/when the total number are 
As for the further dependent claims 2-18, further adds commonly known practice of efficiently controlling aspects of storage media systems that are well-known in the art, as discussed in the official notice; therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to add such efficient controlling technique to come up with the claimed invention, for the reasons stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159. The examiner can normally be reached 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SHIN/Primary Examiner, Art Unit 2181